      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 1 of 25
                                                                   1 of 25



                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

JAMES C. WILLIAMS,                             )
                                               )
       Plaintiff,                              )       CIVIL ACTION FILE NO.:
                                               )
v.                                             )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                                               )
       Defendant.                              )


                                COMPLAINT FOR DAMAGES

       COMES NOW, James C. Williams (hereinafter “Plaintiff” or “Williams”) Plaintiff in the

above-referenced action and files this Complaint for Damages showing as follows:



                           PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Williams is domiciled in Hinesville, Liberty County, Georgia. At all times

pertinent to this Complaint, Plaintiff was and is a citizen of the state of Georgia.

       2.      This Court has jurisdiction over the Plaintiff’s claims against the Defendant United

States of America (hereinafter “United States”) under the provisions of 28 U.S.C. § 1346; Plaintiff

has satisfied all conditions precedent prior to the filing of this Complaint, including the provisions

of 28 U.S.C. § 2675. Specifically, this claim is against the U.S. Department of Veterans Affairs

(hereinafter “VA”) and an administrative claim (Form 95) has been properly filed with the VA and

not acted upon by the VA for six months since filing, thus permitting suit to be filed without final

action on the claim. 28 U.S.C. § 2675.

       3.      Defendant United States may be served by mailing process, via certified mail,

return receipt requested, to the United States Attorney General, Attention Civil Division, Civil
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 2 of 25
                                                                   2 of 25



Process Clerk, 950 Pennsylvania Avenue, Washington DC 20530-0001, and by personally serving

a copy of said process upon the United States Attorneys’ Office for the Southern District of

Georgia, Honorable Bobby L. Christine, 22 Barnard Street, Suite 300, Savannah, Georgia 31401.

A copy of the summons and complaint is also being served via certified mail, return receipt

requested to 1) the VA at Dept. of Veterans Affairs, Office of General Counsel 1700 Clairmont

Rd., Decatur, Ga. 30030, 2) Office of Chief Counsel VA Regional Office, 3322 West End Avenue,

Suite 509, Nashville, Tn. 37203 and 3) U.S. Department of Veterans Affairs, Office of General

Counsel, 810 Vermont Avenue Northwest, Washington, DC 20420.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) and/or 28 U.S.C. §

1402 (b) because this is the Federal Judicial District wherein a substantial part of the events and/or

omissions giving rise to the claim arose and because this is the District wherein the Plaintiff

resides.

                        FACTS GIVING RISE TO THE COMPLAINT

       5.      On 6/19/2017, Plaintiff Williams visited the VA clinic in Savannah, Georgia and

saw a primary care physician (Dr. Mendoza-Rodriguez). On this visit, the doctor documented that

Mr. Williams left foot and ankle were swollen and that his big toe had a bloody bandage. Mr.

Williams told Dr. Mendoza-Rodriguez on this visit that he had a podiatry appointment in a few

days at the VA Clinic but was concerned enough that he wanted to come in that day to be checked.

Dr. Mendoza-Rodriguez noted an infected wound on the fourth toe with partial skin loss on the

first toe of the left foot. She ordered an antibiotic for Mr. Williams.

       6.      Mr. Williams next saw VA podiatrist, Dr. Phillip Decubellis, at the Savannah, Ga.

VA clinic two days later on 6/21/2017. Dr. Decubellis noted that Williams’ was there for

evaluation, that his left third toe was infected and that Williams was currently on an antibiotic;

however, there is no mention of the left foot pain and swelling that Williams reported two days

                                                  2
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 3 of 25
                                                                   3 of 25



earlier to Dr. Mendoza-Rodriguez. There is scant detail in Dr. Decubellis of 6/21/2017 and there

is no evidence that he did a thorough history and examination, to include addressing the swollen

left foot and ankle reported by Mr. Williams two days earlier.

       7.      Mr. Williams’ previous medical history (which was available to Dr. Decubellis

upon inquiry or request) as of the time of this visit show that Williams was a diabetic who had

been previously diagnosed with Charcot syndrome of the right foot; however, the only treatment

that Dr. Decubellis provided on this visit was to refer Mr. Williams to “outside prosthetics” for

custom shoes with plastizote inlays. Dr. Decubellis then scheduled Mr. Williams for a return to

the VA podiatry clinic in one year.

       8.      Mr. Williams next saw a medical provider named Patel at the Savannah VA Clinic

on 7/17/2017. Medical provider Patel noted that the wound on the left foot was improving;

however, Mr. Williams told the medical provider on this visit that the neuropathy in his feet was

getting worse and that Williams thought he might now be getting Charcot syndrome in his left

foot. In this regard, Mr. Williams reported on this visit that he was having numbness in his left

foot, particularly in his toes. On this same day (7/17/2017) Williams also saw Dr. Mendoza-

Rodriguez again. On this visit Dr. Mendoza-Rodriguez documented that Mr. Williams had

“bilateral Charcot deformities of the bilateral foot.” Her apparent plan for this condition was to

request a vascular doppler to check blood flow to the feet. She also prescribed an antibiotic and

noted that a wound care assessment would be requested after the vascular doppler was completed.

       9.      The vascular doppler study was done on 7/19/2017. The left upper extremity

systolic pressure was 133 and right upper extremity pressure was 128. The left ABI was 0.92 and

the right ABI 0.93. The medical records state that these results were within normal limits and it

does not appear that any follow up treatment was recommended or requested.




                                                3
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 4 of 25
                                                                   4 of 25



         10.   Mr. Williams next went to the VA clinic in Savannah on 08/30/2017. On this visit,

Williams saw a VA podiatrist named Stephen Pangborn. Dr. Pangborn note reflects that Mr.

Williams was a “new patient” to the clinic; however, this is incorrect based on previous VA

records. Dr. Pangborn noted that Mr. Williams had not received his custom shoes with the

offloading plastizote inserts that were ordered in June of 2017. Pangborn also noted that Mr.

Williams had “bilaterally deformity Charcot arthropathy noted mid foot, limited pain with

palpation. Rocker-bottom right foot with plantar prominent boney architecture noted.” Despite this

documentation, Dr. Pangborn simply reiterated that Mr. Williams needed the custom shoes with

the plastizote inserts. Dr. Pangborn’s note concludes by stating that Mr. Williams will follow up

with Dr. Decubellis for his next scheduled VA podiatry appointment.

         11.   On a visit to the Savannah VA clinic dated 09/19/2017, medical provider Patel

noted that Mr. Williams left foot wound was healing but that the neuropathy in his feet had gotten

worse.

         12.   The next note from the Savannah VA clinic is dated 10/12/2017 and it is authored

by Dr. Mendoza-Rodriguez. It states that the ABI and doppler of the lower extremities were normal

and that the doctor recommended use of compression socks. There is no mention of left foot

Charcot syndrome.

         13.   Mr. Williams next visited the Savannah VA clinic on 11/27/2017. He saw Dr.

Mendoza-Rodriguez again. This note documents Williams had two open areas on the left side of

the left foot that were stage 2. The note also documents that pulses were not palpable but that his

skin was warm with edema and dry. This note also documents that Williams had dark discoloration

to the left lower leg. Dr. Mendoza-Rodriguez referred Williams to wound care and also requested

a consult with podiatry in the Charleston VA clinic.




                                                4
       CaseCase 4:19-tc-05000 Document
           4:19-cv-00097-WTM-CLR       37 Filed
                                   Document     04/30/19
                                             1 Filed      PagePage
                                                     04/30/19 5 of 25
                                                                    5 of 25



         14.    On 12/18/2017, Mr. Williams visited VA podiatrist, Dr. Debbie Byron, at the

Charleston South Carolina VA Clinic. On this visit, Dr. Byron noted in the record that the chief

complaint was left foot Charcot with ulcer and that the ulcer had been present for about a month.

Her plan was to clean and debride the ulcer and order a CROW walker with follow up in three

weeks.

         15.    Mr. Williams’ next visit with Dr. Byron in Charleston was on 01/08/2018. The

assessment was again Charcot foot. Dr. Byron also assessed diabetic foot ulceration with midfoot

subluxation. The plan was to repeat x-rays and have Williams return to the clinic in two weeks.

This note also states that Williams was educated on the need for a CROW walker. Last, this note

documents that Byron would begin skin graft applications.

         16.    Mr. Williams’ next visited with Dr. Byron at the Charleston VA Clinic on

01/29/2018. Dr. Byron noted that he came to this visit wearing the CROW walker. She also noted

the ulcer on his foot and documented that the foot was fixed in a pronated, collapsed position. This

record does not state which foot she is referring to, but it is assumed that this is the left foot based

on previous records. Dr. Byron instructed that Mr. Williams return to her in two weeks for repeat

graft applications in an effort to try to heal the left foot ulcer. This note also indicates that Dr.

Byron has Mr. Williams on antibiotics; however, it is not clear if he had actually received

antibiotics as of that visit date.

         17.    Mr. Williams next saw Dr. Byron in the Charleston VA Clinic on 02/06/2018. He

again presented wearing the CROW walker. Dr. Byron again noted that his foot was fixed in a

pronated, collapsed position. It is again assumed that she is referring to the left foot based on

previous records. Dr. Byron noted in this record that the ulcer did not probe to the bone and that

there was no exposed bone. The note from this visit does not make it clear that Dr. Byron had Mr.

Williams on antibiotics at the time; however, the list of medicines stated that the antibiotics were

                                                   5
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 6 of 25
                                                                   6 of 25



“expired.” Dr. Byron’s plan on this visit was to have Williams come back to the clinic in one week

for repeat graft application. There is an addendum on this day by Dr. Byron stating that Mr.

Williams called and that the antibiotic had been ordered and released from the pharmacy. This

addendum also notes that the skin graft had been ordered for him and that she would phone him

once the graft arrived.

       18.     On 02/12/2018, Williams again saw Dr. Mendoza-Rodriguez. This note states that

his antibiotic was filled on 02/08/2018.

       19.     A note in the VA medical records dated 02/20/2018 states that Mr. Williams went

to the Liberty Regional Medical Center emergency room in Hinesville, Georgia because his foot

infection was worsening. This note also indicates that Mr. Williams had previously called the

Charleston VA clinic and was told that Dr. Byron was not available. The Charleston VA clinic

then suggested that he attempt to walk-in to the Hinesville, Georgia VA clinic. The note of this

date appears to be done by nurses or other medical assistants and not doctors. The note states that

Mr. Williams have been getting skin grafts but that they had to order a different kind and that they

were still waiting on it to come in. Mr. Williams reported as of this time that the smell coming

from the ulcer on his foot was so bad that he could not stand it. This note also states that Mr.

Williams had cleaned and dressed the wound himself but that the pain from the foot woke him out

of sleep the night before so he came to the Hinesville VA Clinic on 02/20/2018.

       20.     When Mr. Williams presented to the Hinesville, Georgia VA Clinic on 02/20/2018,

he asked to see Dr. Byron in Charleston; however, he was told that she was out of the office for

three days. He then apparently was able to see Dr. Mendoza-Rodriguez. She informed him that he

could attempt to do a walk-in at the VA podiatry clinic in Savannah and that as a last resort he

could go to the emergency room. Mr. Williams chose to go to the emergency room at the Liberty

Regional Medical Center in Hinesville, Georgia.

                                                 6
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 7 of 25
                                                                   7 of 25



        21.     Mr. Williams arrived at the Liberty Regional Medical emergency room on

02/20/2018. The emergency room records document that he had a severe left foot infection. The

clinical impression in the emergency room was acute osteomyelitis of the left foot from a local

infection. This was confirmed with x-rays.

        22.     The Liberty Regional emergency room physician then transferred Mr. Williams to

the Memorial Health University Medical Center in Savannah, Georgia. Mr. Williams was admitted

to the Memorial Health University Medical Center and was seen by a surgeon, Dr. Gregory Ellison.

Dr. Ellison noted that Mr. Williams had an abscess and osteomyelitis with severe deformity of the

left foot. Dr. Ellison recommended a below knee amputation; however, Mr. Williams asked for a

second opinion. Thus, Dr. Prather of Chatham Orthopaedics in Savannah, Georgia (a private

medical practice) was called in. Dr. Prather saw Mr. Williams and documented that he had a

chronic Charcot deformity of the left foot which was causing a prominent “talar head” resulting in

medial hind foot ulcer and osteomyelitis. This was confirmed by MRI. Dr. Prather then agreed

that, given the extent of the bone infection and the severity of the Charcot deformity, a below the

knee amputation was the recommended option. Thus, on 02/23/2018, Dr. Ellison performed a left

leg below knee amputation on Mr. Williams.

                     COUNT ONE: NEGLIGENCE-
  CLAIM FOR DAMAGES AGAINST DEFENDANT UNITED STATES OF AMERICA

        23.     Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1

to 22 above, as if fully set forth herein.

        24.     At all times pertinent to this Complaint, the above-referenced VA podiatrists Phillip

Decubellis DPM, Steven Pangborn DPM, and Debbie Byron DPM, were agents and employees of

the United States Government, Department of Veterans Affairs acting within the course and scope

of their employment.



                                                  7
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 8 of 25
                                                                   8 of 25



       25.     At all times pertinent to this Complaint, the above-named podiatrists, acting within

the course and scope of their employment with the United States Department of Veterans Affairs,

had a duty to employ that degree of skill and care exercised by physicians generally in similar

conditions and like surrounding circumstances in their care and treatment of Mr. Williams.

       26.     The above-named VA podiatrists, and each of them, acting within the scope of their

employment, negligently breached their duty of care to Mr. Williams and said negligence caused

the need for the left leg below knee amputation suffered by Mr. Williams on 2/23/2018. This below

knee amputation could have been avoided with proper treatment within the standard of care by one

or more of the podiatrists. In this regard, Plaintiff attaches hereto as Exhibit “1”, the affidavit of

podiatrist Thomas Brosky DPM, which affidavit sets forth acts and/or omissions of the above-

named podiatrists which negligently failed to meet the appropriate standard of care, along with a

detailed factual basis for said opinions. Dr. Brosky’s affidavit is attached for the purposes of

complying with O.C.G.A. § 9-11-9.1, or any other statutory or legal requirement to the extent that

same are applicable (which Plaintiff denies). This affidavit demonstrates Dr. Brosky’s opinions

that VA podiatrists Decubellis, Pangborn, and Byron all deviated from the appropriate standard of

care in one or more instances during their care and treatment of Plaintiff with respect to their care

and treatment of his left foot Charcot deformity and attendant complications, with the result that

Mr. Williams had to undergo a left leg below knee amputation on 2/23/2018. As set forth by Dr.

Brosky, this amputation could have been avoided with proper treatment within the standard of care

by one or more of the podiatrists.

       27.     The negligent acts and/or omissions of the above-referenced VA podiatrists that

proximately caused the need for the left below knee amputation include, but are not necessary

limited to, the following:

a) On 6/21/2017, Dr. Decubellis negligently failed to meet the appropriate standard of care for

                                                  8
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      PagePage
                                                    04/30/19 9 of 25
                                                                   9 of 25



   podiatrists by failing to mention the left foot pain and swelling that Williams reported two days

   earlier to Dr. Mendoza-Rodriguez and the note in general does not reflect a thorough evaluation

   and treatment plan for the development of Charcot in the left foot. Given Mr. Williams history,

   Dr. Decubellis negligently failed to diagnose left foot Charcot and negligently failed to initiate

   an appropriate treatment plan which would have avoided the progression of Charcot in the left

   foot and ultimately would have avoided the left below knee amputation on 2/23/2018. Proper

   examination and treatment would have included x-ray orders, MRI or bone scan or at the least

   non-weight bearing to avoid collapse of the Charcot condition;

b) Likewise, podiatrist Steven Pangborn negligently failed to meet the appropriate standard of

   care and treatment for Mr. Williams when he saw him on 8/30/2017. Dr. Pangborn’s note of

   this visit states that Mr. Williams had “bilaterally (sic) deformity Charcot arthropathy noted

   midfoot, limited pain with palpation.” Under the heading “Neurological Exam”, Dr. Pangborn

   documented sharp burning pain in Mr. Williams left foot and leg. Based on the above findings,

   the standard of care required Dr. Pangborn to recognize that Mr. Williams had left foot Charcot

   and to cast Mr. Williams left foot and place him on strict non-weight bearing of the left foot in

   order to appropriately treat the left foot Charcot. Had Dr. Pangborn met the standard of care

   by casting and ordering non-weight bearing, the progression of the left foot Charcot could have

   been halted and the left below knee amputation could have been avoided;

c) VA podiatrist Debbie Byron also negligently failed to meet the appropriate standard of care.

   Specifically, on her first visit with Mr. Williams on 12/18/2017, she noted that his chief

   complaint was left foot Charcot with ulcer and that the ulcer had been present for about a

   month. Her notes reflect that her plan was to clean and debride the ulcer and order a CROW

   walker with follow-up in three weeks; however, the appropriate standard of care required Dr.

   Byron to promptly cast Mr. Williams left foot and order strict non-weight bearing in order to

                                                 9
      CaseCase 4:19-tc-05000 Document
          4:19-cv-00097-WTM-CLR       37 Filed
                                  Document     04/30/19
                                            1 Filed      Page Page
                                                    04/30/19  10 of 10
                                                                    25 of 25



    address the clearly documented and worsening deterioration of the left foot Charcot. Further,

    on Dr. Byron’s next visit with Mr. Williams (on 1/8/2018), she again failed to meet the standard

    of care. On 1/08/2018, x-rays were taken and the radiologist dictated “that destructive changes

    affecting the talus and the talocalcaneal and talonavicular joints with subluxation of the

    navicular bone and destructive changes of the talus with diffuse swelling was present.” On the

    visit of 01/18/2018, Dr. Byron only concentrated on the evaluation of the ulcer. There was no

    mention of this collapse (as described by the x-rays) or clinical examination regarding his

    Charcot deformity. Since there was no prior workup regarding Mr. Williams’ foot collapse

    except the x-rays performed on 1/8/2018, if Mr. Williams Charcot process was halted at this

    point by non-weight bearing, further collapse could have potentially been prevented. If Dr.

    Byron would have evaluated the x-rays that were taken on 01/08/2018 and casted the patient

    in a non-weight bearing cast, it is more likely than not that the amputation would not have been

    necessary.

        28.      As the result of the above-described negligence of the VA podiatrists, Mr. Williams

has incurred medical expenses to date in the amount of $71,294.25. Upon information and belief,

said bills have been paid by the Defendant, by and through the VA; however, to the extent that any

portion of said bills were not paid by the Defendant, Plaintiff would be entitled to recover the

amount of such bills from the Defendant.

        29.      As a result of the above-described negligence of the VA podiatrists, Mr. Williams

has endured significant pain and suffering and will continue to experience significant pain and

suffering for the rest of his natural life.

        WHEREFORE, Plaintiff demands judgment in the amount of ten million dollars

($10,000,000) and seeks relief against the Defendant as follows:

        a.) That process issue and summons be served as provided by law;
                                                 10
     CaseCase 4:19-tc-05000 Document
         4:19-cv-00097-WTM-CLR       37 Filed
                                 Document     04/30/19
                                           1 Filed      PagePage
                                                   04/30/19 11 of 11
                                                                  25 of 25



      b.) That judgment be entered against the Defendant for a reasonable sum presenting

         damages for mental and physical pain and suffering to be determined by the finder of

         fact in accordance with law;

      c.) That judgment be entered against the Defendant for the reasonable value of any medical

         expenses and other healthcare related expenses, past and future that have not been paid

         or may not be paid in the future by Defendant. The amount of any such unpaid medical

         bills to be determined at the appropriate time prior to trial;

      d.) That judgment be entered against the Defendant for a reasonable sum representing

         damages for permanent disability and limitation on Plaintiff’s life activities to be

         determined by the finder of fact in accordance with law;

      e.) That Plaintiff such other and further relief as this Court may deem just and appropriate.



      Dated: April 30, 2019.

                                                    OWENS & MULHERIN

                                                    s/ Joseph Mulherin III
                                                    Joseph A. Mulherin III
                                                    Georgia State Bar No. 527910
                                                    Attorney for Plaintiff

P.O. Box 13368
Savannah, Georgia 31406
T: 912-212-2100
F: 912-691-4724
mulherin@lomlaw.com




                                               11
    CaseCase 4:19-tc-05000 Document
        4:19-cv-00097-WTM-CLR       37 Filed
                                Document     04/30/19
                                          1 Filed      PagePage
                                                  04/30/19 12 of 12
                                                                 25 of 25




                                     wƚ
                                                Fƚ
                                     Fƚ


                                                    

                                                      

        R'4% ƚ ƚ ãāśƚ zƚ 2ƚ (0Ŝ ƚ þ!ƚ 9 ƚ (7 h Ƙƚ ŷƚ  ēĔ8ŝƚ

   Ĉ{ƚÜ Cƚ§Gƚ«! ĵ |ƚ±ØP)ƚĉ )ƚäƚƊ%oƚ ű}ƚ ðƚ'ƚŲ ƚųƚĂłŃ ¥ƚ

                                                       ƚ

        Ò ƚ  Ňƚ Bƚ Ýb ƚL3 ~ƚ ²RPƚ Åƚ ňƚ ƚ ƚ ƚ Aƚ=ƚ  Şƚ ōƚ ŉƚ  1şƓ ƚ

 ciƚ ƚ Ćĕƚ Ėƚ ÿ Gƚ Æƚ cƚ   Šƚ Ŗ[ƚ 0ė ƚ b Ęƚ Oƚ  ƚ /ƚ ęƚ ƚ

 ƚ   ŎƚBƚ1ƚŴiƚôƚ¿ !Ěƚ  ěƋ :4 ƚĜƚ.( ƚ õƚ+*ƚÇƚ Ŋƚƌŏa ƚ ƚ

$ƚ ƚ^ƚd  ñƚƚ  ƚ Xƚ  š ƚ ƚ8Ċƚº 7ƚsƚ¨3ĸƚ-& ĝƚöƚQ3ƚÈƚ ƚ

Âńƚ - : ƚÀ Ţ ƚ³DĞƚ7ƚåĹ!\òţƚ  ƚfĴ êƚ ÷ƚÌ(ĺ ƚ+I£ƚņŕƙ:2ƚ»/Ŭ;  ƚ

¡*xƚ=)ƚ Éƚ ċƚ 9Ļƚ eûğŐ ļƚ Ķƚ 'ƚƕ ƚƚ 1ƚŋ0 &ƚ Ř  ƚ ŭ  ƚ Z

WĠjŤ ƚ _'ƚ Č ƚ Ÿčƚ  ġƚ æ4 ƚ eƚ  ƚ Þ ƚ ;&ƚ ü ƚ ķ&ƚ ëƚ

Ɩ6Bƚ<ƚŵƚYƚ.(aoƚ ¢IJƚ 'ƚmĳ5ƚ`<ƚlĎƚ:%Źƚ Yƚ2ƒĢćƚ/ƚƍ ƚ ƚ DŅ ƚ

ƚģƚ1ƚéĤEƚ ĥƚőƚ$ƚ Zƚkƚ ì Ľƚ % ƚAƚ ť ƚăŦƚ=ƚ  ŧƚ! gƚ

źƚ.Ǝ& ƚ+*Jƚíƚ" ƏĦƚƐdƚŻƚ ]ƚfżƚ Cƚ

                                                     

       ©ƚƚg;7ƚXƚE_ƚçƚ^ƚŽďƚ žƚřhſƚ[ƚŚ 6 ƚ $Ƒî ƚ ƚ " ħƚ ïƚ

lŨ ƀ " ƚ Aƚ- tƚ Ą ƚą6ƚ 2ƚƁƚ+ƚ ũƚ ";Ĩƚ 6  ƚ ƚ úóƔ]ĩ)ƚ Êƚ Đƚ

 Wƚ ƚ Ű`ƚľE5ƚ øƚpŌ ƚĿƚ"ƚĪ  ƚ ŒƚƂ ƃīƚƄƚ ƅœƚ jƚDƚ"ƚƆĬŶƚ

C  ƚv ƚ -!Ƈuƚ\ŗ myƚĭƚĮƚ   ƚįİ  ƚ ƚŔ5ı % ƚĲ ƚ ƚ kƚ/ ƚnđƚ

0 n!$ƈƚ  Āƚ èŀ ƚ ¼9ŮƉŪƚ ƚ ƚū958ƚ ùƚ8Ēƚ ůý 4ƚ 3Łƚ ƚ Ɨ$ƚ




                                                                                                    ([KLELW
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 13 of 13
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 14 of 14
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 15 of 15
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 16 of 16
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 17 of 17
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 18 of 18
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 19 of 19
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 20 of 20
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 21 of 21
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 22 of 22
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 23 of 23
                                                             25 of 25
CaseCase 4:19-tc-05000 Document
    4:19-cv-00097-WTM-CLR       37 Filed
                            Document     04/30/19
                                      1 Filed      PagePage
                                              04/30/19 24 of 24
                                                             25 of 25
,;3AK:C-;6HK>;B0JKKK0G;;%K
       CaseCase   4:19-tc-05000 Document
             4:19-cv-00097-WTM-CLR       37 Filed
                                      Document    04/30/19
                                               1 Filed      PagePage
                                                       04/30/19 25 of 25    +&KK;)K
                                                                      25 of 25


    eÒßÍéÓ½éO½¬¿ré é                         E½°ÓrsÔélÐét½±ÛrtÕßÐé    Wr²éV³=é(),""é
                                                    LYfé^PphSFTBXh    
                                                                                         




                                                                   
                                 




                                  

                                            
                             "#(+ ++ +#+ *$%+         +ÀÄ¯qËåé
                             *$$éWß´zãéW¦§é_ qxé
                             iÜÓéCé
                             Zrá½½{ éMDé%-01é
                             Wrµé`½°>é77 é.&138é
                             C¨×ÎrÖéa½¶?é
                              
                              WqÂÑééGÅuÓ½·ÐéÓÓÁ?­rÂÐ ½½ ¡u½®A@+$$é
                              WÝ¸|äéW©ªéb¢ryéißÓéCé[rá½¾{éNCé\râ½½}èé



                                 ]mIgmUJoé



                               &  ('+
                                 c½{r×ÇvéjÞÆÌæé
                                  %!*
                                 c½{qØÏé $2é
                             ) (#!+
                                 /$'"994 éZ½éE½¤«é½éd{rÙÇwéW~x¹é
                              "  )*
                               5"#:;< éW½ßºÚéi»réW{yr£éE°ÓÈé
                             (!*
                               6"$ !ékÓén¼wµ×éEqÉÛçéQ½Ð¿Ûr¤é
                              #'*&$*
                               K¯½ÊçéHsq×àÊéR½ÐÃ×r¥é

                                                                                                            ([KLELW$
,CF=GGG%'1!2"4(%/# 2<>+ *7%%;$D;?  "@;A1JD,;5!A8E.;9IK                                               K
